EXHIBIT 10.1

[x16020218043700.jpg] 

2000 INCENTIVE PLAN FOR TOR MINERALS INTERNATIONAL, INC.
NONSTATUTORY STOCK OPTION AGREEMENT

(Performance Award)

 

OPTION NO.: 2016 - 001

 

 

 

 

Shares: 150,000

Date of Grant: April 21, 2016

 

 

 

A Nonqualified Stock Option (the "Option") for a total of 150,000 shares common
stock, par value of $0.01 per share (collectively, ”Option Shares”), of TOR
Minerals International, Inc. (the “Company”), is hereby granted to Olaf Karasch
(the “Optionee”) at the price set forth in this Option Agreement (“Agreement”)
and in all respects subject to the terms, definitions and provisions, of the
2000 Incentive Plan for TOR Minerals International, Inc., as amended to date
(the "Plan"), which is incorporated herein by reference, except to the extent
otherwise expressly provided in this Agreement, and in all respects subject to
the terms and conditions set forth in this Agreement. Any terms used herein with
an initial capital letter shall have the same meaning as provided in the Plan,
unless otherwise specified herein. 

 


1.                  OPTION PRICE.  THE OPTION PRICE IS $4.51 FOR EACH OPTION
SHARE.


2.                  VESTING OF OPTION SHARES.   THE OPTION SHARES SHALL VEST
(“VEST” AND DERIVATIONS) AND BECOME “VESTED OPTION SHARES” SUBJECT TO
SATISFACTION OF THE PERFORMANCE CRITERIA SPECIFIED BELOW.


(A)                THIS OPTION IS A PERFORMANCE AWARD UNDER THE PLAN.  EXCEPT AS
PROVIDED HEREIN, VESTING SHALL BE DETERMINED SOLELY ON THE BASIS OF SATISFACTION
OF THE PERFORMANCE CRITERIA SPECIFIED BELOW WITH RESPECT TO PERFORMANCE PERIODS
BEGINNING ON JANUARY 1 OF EACH CALENDAR YEAR AND ENDING ON DECEMBER 31 OF SUCH
YEAR.  THE FIRST PERFORMANCE PERIOD SHALL BEGIN ON JANUARY 1, 2016 AND END ON
DECEMBER 31, 2016.  THE FINAL PERFORMANCE PERIOD SHALL BEGIN ON JANUARY 1, 2020
AND SHALL END ON DECEMBER 31, 2020. 


(B)               NO OPTION SHARES SHALL VEST PRIOR TO THE CLOSE OF THE FIRST
PERFORMANCE PERIOD. NO PART OF THE OPTION SHALL BECOME VESTED DUE TO THE
CONTINUED EMPLOYMENT OF OPTIONEE FOR ANY PERIOD OF TIME.  IN THE EVENT OF A
CHANGE IN CONTROL, ANY OPTION SHARES THAT HAVE NOT PREVIOUSLY LAPSED SHALL
BECOME FULLY VESTED.  OTHERWISE, IF OPTIONEE HAS A SEPARATION FROM THE COMPANY
PRIOR TO THE CLOSE OF A PERFORMANCE PERIOD, NO OPTION SHARES SHALL BECOME VESTED
OPTION SHARES WITH RESPECT TO THAT PERFORMANCE PERIOD OR ANY FUTURE PERFORMANCE
PERIOD. 

 


 

1

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


(C)                FOR ANY PERFORMANCE PERIOD, THE MAXIMUM NUMBER OF OPTION
SHARES AVAILABLE FOR VESTING IS TWENTY PERCENT (20%) OF THE AGGREGATE NUMBER OF
OPTION SHARES GRANTED HEREUNDER TO OPTIONEE.  THE ACTUAL NUMBER OF OPTION SHARES
THAT WILL VEST FOR ANY PERFORMANCE PERIOD WILL BE DETERMINED BY (I) THE DEGREE
TO WHICH PERFORMANCE TARGETS DESCRIBED IN PARAGRAPH (D) ARE SATISFIED FOR THAT
PERIOD, (II) SATISFACTION OF THE MAJOR OBJECTIVE ESTABLISHED BY THE BOARD FOR
THAT PERIOD AND (III) THE WEIGHTING OF (I) AND (II) AS DESCRIBED IN PARAGRAPH
(F).  TO THE EXTENT THAT ANY OPTION SHARES THAT ARE AVAILABLE FOR ANY
PERFORMANCE PERIOD DO NOT VEST, OPTIONEE’S RIGHT TO PURCHASE THOSE SHARES SHALL
IMMEDIATELY LAPSE, WITHOUT REGARD TO PERFORMANCE IN ANY SUBSEQUENT PERFORMANCE
PERIOD.  IF THE NUMBER OF OPTION SHARES THAT VESTS INCLUDES A FRACTIONAL SHARE
OF 0.5 OR MORE, THE NUMBER OF OPTION SHARES THAT VESTS SHALL BE ROUNDED UP. 
OTHERWISE, FRACTIONAL SHARES SHALL BE FORFEITED.


(D)               FOR EACH PERFORMANCE PERIOD, NINETY PERCENT (90%) OF THE
NUMBER OF OPTION SHARES THAT ARE AVAILABLE FOR VESTING FOR SUCH PERFORMANCE
PERIOD SHALL VEST BASED ON THE COMPANY’S ACTUAL PERFORMANCE FOR THAT PERIOD AS
COMPARED TO THE PERFORMANCE TARGET OR TARGETS ESTABLISHED BY THE COMMITTEE,
WHICH SHALL BE DERIVED FROM THE COMPANY’S ANNUAL BUDGET PLAN FOR THE PERFORMANCE
PERIOD PREPARED BY MANAGEMENT AND APPROVED BY THE BOARD.  IF THE COMMITTEE
ESTABLISHES MORE THAN ONE PERFORMANCE TARGET FOR A PERFORMANCE PERIOD, IT SHALL
ASSIGN TO EACH SUCH TARGET A PORTION OF SUCH 90% OF THE NUMBER OF OPTION SHARES
THAT ARE AVAILABLE FOR VESTING AND THE COMMITTEE SHALL PROVIDE TO OPTIONEE THE
WEIGHTING ASSIGNED TO EACH PERFORMANCE TARGET ESTABLISHED FOR SUCH PERFORMANCE
PERIOD.  THE REMAINING TEN PERCENT (10%) OF THE NUMBER OF OPTION SHARES THAT ARE
AVAILABLE FOR VESTING FOR SUCH PERFORMANCE PERIOD SHALL VEST IF THE COMPANY
MEETS ITS MAJOR OBJECTIVE.


(E)                OPTIONEE SHALL BECOME VESTED IN 100% OF THE NUMBER OF OPTION
SHARES AVAILABLE FOR VESTING DURING A PERFORMANCE PERIOD BASED ON FULL
SATISFACTION OF A PERFORMANCE TARGET. TO THE EXTENT APPROVED BY THE COMMITTEE,
OPTIONEE MAY BECOME VESTED IN 25%, 50% OR 75% OF THE NUMBER OF OPTION SHARES
AVAILABLE FOR VESTING DURING A PERFORMANCE PERIOD BASED ON PARTIAL SATISFACTION
OF A PERFORMANCE TARGET (SUCH 25%, 50%, 75% OR 100% PERCENTAGE AMOUNTS, OR SUCH
OTHER PERCENTAGE AMOUNTS ESTABLISHED BY THE COMMITTEE, ARE REFERRED TO AS
“VESTING FACTORS”).  THE ACTUAL PERFORMANCE FOR EACH PERFORMANCE PERIOD WITH
RESPECT TO A PERFORMANCE TARGET SHALL BE COMPARED TO THE APPLICABLE PERFORMANCE
TARGET FOR SUCH PERIOD TO DERIVE THE VESTING FACTOR, WHICH SHALL BE USED TO
DETERMINE THE NUMBER OF OPTION SHARES THAT SHALL VEST USING THE FORMULA SET
FORTH IN PARAGRAPH (F).

 


 

2

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


(F)                THE NUMBER OF OPTION SHARES THAT WILL VEST FOR ANY
PERFORMANCE PERIOD SHALL BE DETERMINED AS FOLLOWS:


(I)                 IF THERE IS ONLY A SINGLE PERFORMANCE TARGET FOR A
PERFORMANCE PERIOD, THE VESTING FACTOR SHALL BE DERIVED BASED ON THE DEGREE OF
SATISFACTION OF THE PERFORMANCE TARGET FOR SUCH PERFORMANCE PERIOD  AND SUCH
VESTING FACTOR SHALL BE MULTIPLIED BY THE NUMBER OPTION SHARES REPRESENTING 90%
OF THE OPTION SHARES AVAILABLE FOR VESTING.  IF THERE IS MORE THAN ONE
PERFORMANCE TARGET, THE VESTING FACTOR FOR EACH TARGET SHALL BE DERIVED BASED ON
THE DEGREE OF SATISFACTION OF EACH OF SUCH PERFORMANCE TARGETS FOR SUCH
PERFORMANCE PERIOD AND EACH SUCH VESTING FACTOR SHALL BE MULTIPLIED BY THE
NUMBER OF OPTION SHARES AVAILABLE FOR VESTING FOR SUCH PERFORMANCE PERIOD THAT
THAT MAY BE AWARDED FOR SATISFACTION OF SUCH TARGET BASED ON THE WEIGHTING
ASSIGNED TO EACH PERFORMANCE TARGET BY THE COMMITTEE.


(II)               AN ADDITIONAL 10% OF THE OPTION SHARES AVAILABLE DURING ANY
PERFORMANCE PERIOD SHALL BE VEST IF THE MAJOR OBJECTIVE ESTABLISHED BY THE BOARD
FOR THE APPLICABLE PERFORMANCE PERIOD IS ACHIEVED.


(III)             THE SUM OF THE NUMBER OF SHARES DERIVED FROM CLAUSES (I) AND
(II) IS THE TOTAL NUMBER OF OPTION SHARES THAT VEST FOR SUCH PERIOD.


AS AN EXAMPLE OF THE FOREGOING, ASSUME THAT OPTIONEE HAS BEEN GRANTED AN OPTION
FOR 1,000 SHARES, A MAXIMUM OF 200 OF WHICH MAY BECOME VESTED IN 2016.  FOR THAT
YEAR, THE COMMITTEE ESTABLISHES TWO PERFORMANCE TARGETS:  A REDUCTION IN
OVERHEAD OF $1,000,000; AND A 10 PERCENT INCREASE IN THE COMPANY’S CONSOLIDATED
NET REVENUES FROM CONTINUING OPERATIONS.  THE COMMITTEE ASSIGNS A WEIGHTING
FACTOR OF 20 PERCENT TO A REDUCTION IN OVERHEAD AND A 70 PERCENT WEIGHTING
FACTOR TO AN INCREASE IN CONSOLIDATED NET REVENUE.  THE COMMITTEE FURTHER
DETERMINES THAT THE FOLLOWING VESTING FACTORS WILL APPLY IF THE PERFORMANCE
TARGET IS SATISFIED IN PART:

Increase in Consolidated Net Revenue

Vesting Factor

Reduction in Overhead

Vesting Factor

10% or more

100%

$1,000,000 or more

100%

8% or more but less than 10%

75%

$750,000 or more but less than $1,000,000

75%

6.5% or more but less than 8%

50%

$500,000 or more but less than $750,000

50%

5% or more but less than 6.5%

25%

$250,000 or more but less than $500,000

25%

Less than 5%

0%

Less than $250,000

0%

 


 

3

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


FOR 2016, FURTHER ASSUME THAT THE COMPANY’S CONSOLIDATED NET REVENUES INCREASE
BY 8.5% OVER 2015.  AS SUCH, THE APPLICABLE VESTING FACTOR BASED ON ACTUAL
PERFORMANCE COMPARED TO THAT TARGET IS 75 PERCENT.  IN ADDITION, FURTHER ASSUME
THAT THE COMPANY REDUCED ITS OVERHEAD BY $600,000.  THE APPLICABLE VESTING
FACTOR BASED ON ACTUAL PERFORMANCE COMPARED TO THAT TARGET IS 50%.  ASSUME ALSO
THAT THE MAJOR OBJECTIVE DETERMINED BY THE COMMITTEE WAS ATTAINED.  AS A RESULT
OF THE WEIGHTING ASSIGNED TO EACH FACTOR AND THE APPLICABLE VESTING FACTORS
DERIVED BASED ON ACTUAL PERFORMANCE COMPARED TO THE PERFORMANCE TARGET, THE
TOTAL NUMBER OF OPTION SHARES AVAILABLE FOR SUCH PERFORMANCE PERIOD THAT WILL
VEST IS AS FOLLOWS:

(a)

(b)

(c)

(d)

(e)

 

Performance Target

Assigned Weighting Factor

Total Shares

Available for Vesting

((b) * 200)

Vesting Factor based on
Actual Performance

Shares Vested

(c) * (d)

Increase in Consolidated Net Revenue

70%

140

75%

105 Option Shares

Reduction in Overhead

20%

40

50%

20 Option Shares

Major Objective

10%

20

100%

20 Option Shares

Number of Option Shares that shall Vest for the Performance Period

145 Option Shares

 

In this example, of the 200 Option Shares available for the Performance Period,
145 Option Shares will Vest. Optionee’s right to purchase the remaining 55
Option Shares will lapse. 

 


(G)               THE MAJOR OBJECTIVE WILL BE ESTABLISHED BY THE BOARD FOR EACH
PERFORMANCE PERIOD BASED ON OBJECTIVE PERFORMANCE GOALS FOR THE APPLICABLE
PERFORMANCE PERIOD.  THE MAJOR OBJECTIVE SHALL BE ESTABLISHED BY THE BOARD NO
LATER THAN THE EXPIRATION OF 90 DAYS AFTER THE COMMENCEMENT OF THE PERFORMANCE
PERIOD TO WHICH THE MAJOR OBJECTIVE RELATES AND WHILE THE OUTCOME IS
SUBSTANTIALLY UNCERTAIN.  A WRITTEN DESCRIPTION OF ALL MATERIAL TERMS OF THE
OBJECTIVE WILL BE PROVIDED IN WRITING TO OPTIONEE WITHIN 10 DAYS THEREAFTER. 
UNLESS OTHERWISE DETERMINED BY THE BOARD, A MAJOR OBJECTIVE MUST BE FULLY
SATISFIED TO OBTAIN ANY CREDIT FOR VESTING. 


(H)               PROMPTLY FOLLOWING THE ISSUANCE OF THE COMPANY’S AUDITED
CONSOLIDATED FINANCIAL STATEMENTS RELATING TO A PERFORMANCE PERIOD, THE
COMMITTEE SHALL DETERMINE VESTING FACTOR APPLICABLE (F) BASED ON SATISFACTION OF
THE PERFORMANCE TARGET, SHALL DETERMINE WHETHER THE MAJOR OBJECTIVE WAS ACHIEVED
FOR SUCH PERFORMANCE PERIOD, AND SHALL NOTIFY THE OPTIONEE OF THE RESULTING
NUMBER, IF ANY OF THE OPTION SHARES THAT WILL VEST FOR SUCH PERFORMANCE PERIOD
IN ACCORDANCE WITH THIS AGREEMENT. 

 


 

4

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1


3.                  EXERCISABILITY OF OPTION.


(A)            DATE ON WHICH OPTION BECOMES EXERCISABLE.  NO PART OF THIS OPTION
MAY BE EXERCISED PRIOR TO THE DATE THAT A PORTION OF THE OPTION SHARES BECOMES
VESTED.  THIS OPTION SHALL BE EXERCISABLE, IN WHOLE OR IN PART, WITH RESPECT TO
VESTED OPTION SHARES, ONLY, AT ANY TIME PRIOR TO THE TERMINATION OF THIS OPTION.


(B)            METHOD OF EXERCISE.  WITHOUT LIMITATION, THIS OPTION SHALL BE
EXERCISED BY A WRITTEN NOTICE DELIVERED TO THE CORPORATE SECRETARY (THE
"SECRETARY") WHO SHALL:


(I)              STATE THE ELECTION TO EXERCISE THE OPTION AND THE NUMBER OF
VESTED OPTION SHARES IN RESPECT OF WHICH IT IS BEING EXERCISED; AND


(II)             BE SIGNED BY THE PERSON OR PERSONS ENTITLED TO EXERCISE THE
OPTION OR, FOLLOWING THE DEATH OF THE OPTIONEE, BY ANY PERSON OR PERSONS WHERE
ACCOMPANIED BY PROOF, SATISFACTORY TO THE CORPORATE SECRETARY, OF THE RIGHT OF
SUCH PERSON OR PERSONS TO EXERCISE THE OPTION.


(C)             PAYMENT AND WITHHOLDING.  THE OPTION PRICE OF ANY SHARES
PURCHASED, AND ANY WITHHOLDING REQUIRED BY THE COMPANY, SHALL BE PAID BY THE
OPTIONEE TO THE COMPANY IN CASH, BY CASHIER’S CHECK OR, WITH A PERSONAL CHECK.


(D)           ISSUANCE OF SHARES. NO PERSON SHALL BE, OR HAVE ANY OF THE RIGHTS
OR PRIVILEGES OF, A HOLDER OF SHARES SUBJECT TO THIS OPTION UNLESS AND UNTIL
CERTIFICATES REPRESENTING SUCH SHARES SHALL HAVE BEEN ISSUED AND DELIVERED TO
SUCH PERSON, SUCH ISSUANCE, WITHOUT LIMITATION, BEING SUBJECT TO THE TERMS OF
THE PLAN.


(E)            SURRENDER OF OPTION.  UPON A PARTIAL EXERCISE OF THIS OPTION, IF
REQUESTED BY THE CORPORATE SECRETARY, THE OPTIONEE SHALL DELIVER THIS OPTION AND
ANY OTHER WRITTEN AGREEMENTS EXECUTED BY THE COMPANY AND THE OPTIONEE WITH
RESPECT TO THIS OPTION TO THE SECRETARY WHO SHALL ENDORSE OR CAUSE TO BE
ENDORSED THEREON A NOTATION OF SUCH PARTIAL EXERCISE AND RETURN ALL AGREEMENTS
TO THE OPTIONEE.


4.                  TERM OF OPTION.  WITHOUT LIMITATION, THE UNEXERCISED PORTION
OF THIS OPTION SHALL AUTOMATICALLY TERMINATE IN TEN (10) YEARS FROM DATE OF
GRANT.


5.                  ADMINISTRATION.  WITHOUT LIMITATION, THE PLAN AND THIS
OPTION SHALL BE ADMINISTERED BY THE COMMITTEE DESCRIBED IN THE PLAN.


6.                  LAW GOVERNING.  WITHOUT LIMITATION, THIS OPTION SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF TEXAS. 

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

 

IN WITNESS WHEREOF, the undersigned have set forth their hand as of the Date of
Grant shown on the first page of this Agreement.

 

Optionee:

 

TOR Minerals International, Inc.

 

 

 

 

 

 

By:

 

Signature of Optionee

 

 

Steven Paulson

 

 

 

 

Olaf Karasch

 

Title:

Compensation Committee Chairman

Printed or Typed Name of Optionee

 

 

 



     

 

6

 